Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16  are rejected under 35 U.S.C. 103 as being unpatentable over Olson, US PGPUB 2012/0287032 in view of Armstrong, US PGPUB 2005/0231476.


As to claim 1, Olson discloses 3D input device, in particular a mobile 3D input device, comprising: a housing (e.g. the housing of device 100, fig. 3); 
an input element arranged in the housing (e.g. actuator assembly 320, fig. 3), 
(e.g. contact element 322 and contact element 130 in opposite sides, fig. 3); and 
a sensor device ([006] in an alternate configuration, magnetic sensor(s) may be disposed on the actuator assembly and the magnet(s) may be disposed in a fixed position, such as on or in the case or housing); 
wherein the input element is movable in six components relative to the housing, namely three displacements and three angular rotations in and about the three axes of the Cartesian coordinate system, respectively ([0045] The terms "displace" and "displacement," when used herein in reference to the actuator and associated magnets, refer to various manual movements thereof, including, but not limited to; lateral movements along the X and Y axes, vertical movements along the Z axis, tilting, rotation, and permutations and combinations thereof);
wherein the sensor device detects the movement of the input element relative to the housing ([0060] the magnets may be used to generate magnetic field signals which may then be sensed during user movement of the actuator, using a fixed magnetic sensor); and 
wherein the first side or the second side or both sides together are configured such that a user can perform a movement of the input element along the six components by an action ([0051] Although example embodiment 100 includes a housing having two components, other embodiments may include a one piece housing or case, or may have a case including more than two components (e.g., separate side components, top or bottom components, etc.), which may be attached, connected, or bonded together to define a front and back face, where user input may be received at an actuator assembly).
Olson does not explicitly disclose the input element is movable in six components relative to the housing.
However, in the same endeavor, Armstrong discloses the input element is movable in six components relative to the housing ([0084] Further, the trackball 12 input member may be interpretable on all six axes as previously described, and the rotatable collet can serve as an additional secondary input member for whatever use may be desired by a software designer or end-user). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Olson to further include Armstrong’s input device feature in order to activate desired function effectively.

As to claim 2, the combination of Olson and Armstrong discloses the 3D input device of claim 1. The combination further disclose the input element has a cylindrical shape, preferably a circular cylindrical shape or a spherical shape, the first side corresponding to the base of the cylindrical shape ([0062] the actuator caps may be formed in a substantially cylindrical shape as shown or may be configured in other shapes, such as spherical, square-shaped, or other shapes configured to aid in user contact and tactile interaction with the slim UID using digits of the user's hand).

As to claim 3, the combination of Olson and Armstrong discloses the 3D input device of claim 1. The combination further disclose the input element further comprises: a convex or concave or planar first surface on the first side, or a preferably convex or concave or planar second surface on the second side, the first surface or the second surface are arranged to be accessible to a user such that at least one surface, can be caused to move by the user (Olson, the configuration of fig. 2).

As to claim 4, the combination of Olson and Armstrong discloses the 3D input device of claim 1. The combination further disclose an opening of the input element that extends from the first side to the second side (Olson, back actuator hole 224, fig. 2).

As to claim 5, the combination of Olson and Armstrong discloses the 3D input device of claim 1. The combination further disclose at least one loop, the at least one loop being connected with the input element on the first side or the second side.

As to claim 6, the combination of Olson and Armstrong discloses the 3D input device of claim 1. The combination further disclose the housing corresponds to a housing of a mobile device (Olson, mobile phone, fig. 14).

As to claim 7, the combination of Olson and Armstrong discloses the 3D input device of claim 1. The combination further disclose the sensor device comprises at least one sensor unit, each sensor unit comprising: at least one sensor, and at least one transmitter associated to this sensor; each sensor unit detecting at least one component (Olson, [0007] The slim UID may further include a processing element coupled to the multi-axis magnetic sensor which may be configured to receive the magnetic sensor signal and generate, based at least in part on the magnetic sensor signal, an output signal usable by an electronic computing system).

As to claim 8, the combination of Olson and Armstrong discloses the 3D input device of claim 7. The combination further disclose at least six sensor units, each sensor unit comprising exactly one sensor or exactly one transmitter (Olson, [0034] the multi-axis magnetic sensor may be, for example, a two or a three-axis magnetic sensor. In some embodiments, the magnetic sensor may be a plurality of single or multi-axis magnetic sensors).

As to claim 9, the combination of Olson and Armstrong discloses the 3D input device of claim 7. The combination further disclose the at least one sensor is a one-dimensional sensor or the at least one transmitter is a magnet (Olson, [0039] the pressure sensing element may be configured to sense an input pressure applied by the user to the movable actuator assembly, and provide a pressure signal to the processing element responsive to the user input).

As to claim 10, the combination of Olson and Armstrong discloses the 3D input device of claim 7. The combination further disclose each of the at least one sensor are connected with the housing, each of the at least one transmitter are connected with the (Olson [0031] the movable actuator assembly may include a front contact element having a front contact surface disposed on the front face, a back contact element having a back contact surface disposed on the back face, an actuator support assembly, and a magnet).

As to claim 11, the combination of Olson and Armstrong discloses the 3D input device of claim 1. The combination further disclose at least one spring device, the spring device being connected with the housing or the input element such that the input element, when in a rest position, has a fixed position relative to the housing (Olson, [0081] In order to restore the actuator assembly to a released state position absent user input, one or more position restoration elements, such as a spring assembly or other flexible elements, may be used).

As to claim 12, the combination of Olson and Armstrong discloses the 3D input device of claim 11. The combination further disclose the spring device comprises at least one elastic mat or at least one spring (Olson, [0081] In order to restore the actuator assembly to a released state position absent user input, one or more position restoration elements, such as a spring assembly or other flexible elements, may be used).

As to claim 13, the combination of Olson and Armstrong discloses the 3D input device of claim 1. The combination further disclose at least one stopper for restricting the mobility of the input element relative to the housing (Armstrong, When housing 10 is too large to allow easy use of the housing walls upon which to place carriage movement stops (stationary walls or posts to limit movement of the carriage) or sensor actuators or sensor supports such as would be likely with the keyboard housing of FIG. 10 wherein the housing side walls are a substantial distance apart).

As to claim 14, the combination of Olson and Armstrong discloses the 3D input device of claim 1. The combination further disclose at least one acceleration sensor, the acceleration sensor detecting the orientation or the movement of the housing or the input element in space (Olson, [0036] the inertial sensing element may be an accelerometer or other inertial sensing device, wherein the accelerometer configured to sense a motion or position of the slim profile housing).

As to claim 15, the combination of Olson and Armstrong discloses the 3D input device of claim 1. The combination further disclose a mobile device with at least one 3D input device of claim 1 (Olson, mobile device of fig. 14).

As to claim 2, the combination of Olson and Armstrong discloses the 3D input device of claim 1. The combination further disclose a 3D remote control comprising a 3D input device of claim 1, the housing being configured for connection with a mobile phone or a tablet computer or a laptop or a navigation device (Armstrong, [0054] FIG. 30 shows a perspective view of a 3D handle integrated into an otherwise typical remote control device such as are used to control TVs, VCRs, Cable Boxes, and some computers, etc).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
4/10/2021